February 16, 1953


Hon. Ben Ramsey, Lt. Governor
Chairman, Texas Legislative Coun&
Capitol Station
Austin, Texas
                             opinion s-06

                            Re:   Validity of Article 7047a,
                                  V.C.S., providing an occupa-
                                  tion tax on the operation of
Dear Governor Ramsey:             stock and commodity exchange.

          You request the opinion of this office as to the con-
stitutionality of H.B. NO. 38, Acts 1930, 41st L:gislature, 5th
C.S., ch. 4, p. 116, codified as Article 7047~3,V.C.S. which im-
poses an occupation tax of $250.00annually upon "every person,
firm, corporation, or association of persons owning, operating,
managing, controlling, or pursuing the business or occupation
of any cotton exchange quotation service in this State, or fur-
nishing quotations on the stock market on grain, cotton, or
other commodities, or stocks and bonds, and who maintain an of-
fice or place of business or branch office, and have a bulletin
board or other means of furnishing quotations on the stock mar-
ket . . .'I. (Emphasis added)

          The obvious purpose of this statute is to levy an oc-
cupation tax upon those engaged in the service of furnishing
market quotations applicable to the commodities and stocks,
bonds, etc., enumerated in the statute. We do not construe this
statute as applicable to stock exchanges acting as agents in the
purchase and sale of commodities and stocks. These are taxed
under Section 7, Brokers and Factors, at the rate of $10.50 per
year as provided in H.B. 677, Acts, 48th Legislature, 1943, ch.
372, P. 654. This statute is Section 7 of Article 7047 V.C.S.
          A careful reading of Article 7047a,V.C.S. shows that
it merely levies a nondiscriminatory occupation tax upon those
pursuing the occupation of furnishing market quotation service.
The tax is laid equally and uniformly upon all of that classi-
fication. There is nothing in the language of the statute that
leads us to the conclusion that it violates any provision of the
State or Federal Constitution. The Legislature has the Dower to
classify subjects for occupation taxation. Hurt v. Cooper, 130
Tex. 433, 110 S.W.2d 896 (1937).
Hon. Ben Ramsey, page 2 (s-06)



          It would appear from the enclosures accompanying your
request that some conflict has heretofore existed in the prior
opinions of this office as to the validity of this statute, es-
pecially in view of the statement made in opinion from this of-
fice dated April 3, 1936, addressed to the then Comptroller,
Hon. George H. Sheppard, to the effect that the courts declared
this statute unconstitutional in 1931. 'The opinion does not
cite the authority and a very careful search by us has failed
to find any such case.

          There is perhaps implied in your request the question
of whether this statute was repealed by Section 2 of H.B. 677,
Acts of the 48th Legislature, 1943, ch. 372, p. 654, which did
specifically repeal certain sections of Article 7047, V.C.S. and
amended others. This office has heretofore, in Opinion O-5483,
1943, ruled that Article 7047a was not repealed by this subse-
quent act. We still adhere to this conclusion.

                            SUMMARY

                      H.B. NO. 38, Acts 1930, 41st Legis-
            lature, 5th C.S., ch. 4, p. 116, codified as
            Article 7047a,V.C.S., providing an occupation
            tax on the operation of stock and commodity
            exchanges, is constitutional and has not been
            repealed by any subsequent act of the Legisla-
            ture.

APPROVED:                         Yours very truly,

W. V. Geppert                     JOHN BEN SREPPERD
Taxation Division                 Attorney General

Willis E. Gresham
Reviewer

Robert S. Trotti
First Assistant
                                  By
                                   L.Pio~
                                      Assistant

John Ben Shepperd
Attorney General